           Case 3:18-cv-00439-RCJ-WGC Document 49 Filed 05/11/20 Page 1 of 4




 1   John P. Aldrich, Esq.
     Nevada Bar No. 6877
 2   Email: jaldrich@johnaldrichlawfirm.com
     ALDRICH LAW FIRM, LTD.
 3   7866 West Sahara Avenue
     Las Vegas, Nevada 89117
 4   Telephone: (702) 853-5490
     Facsimile: (702) 227-1975
 5
     Liaison Counsel for Plaintiff
 6

 7   [Additional Counsel listed on signature block]

 8                             UNITED STATES DISTRICT COURT
 9                                  DISTRICT OF NEVADA

10   IN RE ORMAT TECHNOLOGIES, INC.                   Lead Case No. 3:18-cv-00439
     DERIVATIVE LITIGATION
11
                                                      STIPULATION AND ORDER TO EXTEND
12                                                    TIME TO AMEND COMPLAINT/OR
                                                      RESPOND TO COMPLAINT
13                                                    (Fourth Request)

14

15

16
17

18

19

20

21

22

23

24

25

26

27

28
           Case 3:18-cv-00439-RCJ-WGC Document 49 Filed 05/11/20 Page 2 of 4




 1          Plaintiffs Melvyn Klein (“Klein”) and Gary Matthew (“Matthew” and, with Klein,

 2   “Plaintiffs”), Nominal Defendant Ormat Technologies, Inc. (“Ormat”), and Individual Defendants

 3   Todd C. Freeland, Ravit Barniv, Robert F. Clark, Dan M. Falk, David Granot, Stan H. Koyanagi,

 4   Yuichi Nishigori, Stanley B. Stern, Byron Wong, Dafna Sharir, Ami Boehm, Gillon Beck, Isaac

 5   Angel, and Doron Blachar (collectively with Ormat, “Defendants” and, together with Klein,

 6   Matthew, and Ormat, the “Parties”), by and through their respective undersigned counsel, hereby

 7   recite and stipulate, subject to Court approval, as follows:

 8          WHEREAS on January 24, 2019, the Court granted the Parties’ request to consolidate two

 9   substantially similar derivative actions—one filed by Klein on September 11, 2018 captioned Klein

10   v. Freeland, et. al., No. 180-cv-00439 and an action filed by Matthew on October 22, 2018

11   captioned Matthew v. Freeland, et. al., No. 18-cv-00500 (the “Consolidated Action”), appointed

12   Klein and Matthew as Lead Plaintiffs in the Consolidated Action and the law firms of Levi &

13   Korsinsky, LLP and Gainey McKenna & Egleston as Co-Lead Counsel, and ordered that the

14   Consolidated Action be temporarily stayed pending the entry of an order on defendants’ motion to

15   dismiss in the Federal Securities Action (the “Stay Order”);

16          WHEREAS, on July 10, 2019, the Court granted Plaintiffs’ Motion for Extension of Time

17   to Serve Foreign Defendants;

18          WHEREAS, all foreign defendants have been properly served and there are no outstanding

19   issues of service in the Consolidated Action;

20          WHEREAS, on December 6, 2019, the Court denied Ormat’s motion to dismiss in the

21   Federal Securities Action in part and granted it in part;

22          WHEREAS, the Stay Order required that thirty (30) days following entry of an order on

23   the motion to dismiss in the Federal Securities Action, that the Parties to the Consolidated Action

24   provide a proposed schedule to the Court for further proceedings;

25          WHEREAS, on March 11, 2020, the Parties attended a mediation session before Jed D.

26   Melnick of JAMS in New York to potentially reach an early resolution of the Consolidated Action;

27          WHEREAS, the Parties continue to meet and confer regarding whether a potential

28
                                                       2
           Case 3:18-cv-00439-RCJ-WGC Document 49 Filed 05/11/20 Page 3 of 4




 1   resolution of the Consolidated Action can be achieved and have agreed that it would be beneficial

 2   at this time to continue their negotiations prior to expending significant additional time and

 3   resources;

 4          NOW, THEREFORE, THE PARTIES STIPULATE AS FOLLOWS:

 5          1.      The Consolidated Action is stayed for an additional sixty (60) days while the Parties

 6   participate in the aforementioned negotiations to explore a potential resolution of the Consolidated

 7   Action.

 8          2.      If, after sixty days, the Parties have not reached an agreement to resolve the

 9   Consolidated Action, they will submit a proposed schedule to the Court for further proceedings.

10   DATED: May 8, 2020                               Respectfully submitted,
11
     MATTHEW L. SHARP, LTD.                           ALDRICH LAW FIRM, LTD.
12
   By: /s/ Matthew L. Sharpe                          By: /s/ John P. Aldrich
13     Matthew L. Sharp                                   John P. Aldrich, Esq. (6877)
       432 Ridge Street                                   1601 S. Rainbow Blvd., Suite 160
14
       Reno, Nevada 89501                                 Las Vegas, Nevada 89146
15     Telephone: (775) 324-1500                          Telephone: (702) 853-5490
       Email: matt@mattsharplaw.com                       Facsimile: (702) 227-1975
16                                                        Email: jaldrich@johnaldrichlawfirm.com
   Co-Liaison Counsel for Plaintiffs
17
                                                      Co-Liaison Counsel for Plaintiffs
18
     GAINEY McKENNA & EGLESTON                        LEVI & KORSINSKY, LLP
19
     By: /s/ Thomas J. McKenna_                       By: /s/ Shannon L. Hopkins
20       Thomas J. McKenna                                Shannon L. Hopkins
21       Gregory M. Egleston                              1111 Summer Street, Suite 403
         501 Fifth Avenue, 19th Floor                     Stamford, Connecticut, 06906
22       New York, New York 10017                         Telephone: (203) 992-4523
         Telephone: (212) 983-1300                        Facsimile: (212) 363-7500
23       Facsimile: (212) 983- 0383                       Email: shopkins@zlk.com
         Email: tjmckenna@gme-law.com
24
         gegleston@gme-law.com                        Co-Lead Counsel for Plaintiffs
25
     Co-Lead Counsel for Plaintiffs
26

27

28
                                                      3
          Case 3:18-cv-00439-RCJ-WGC Document 49 Filed 05/11/20 Page 4 of 4



                                                   BRAGAR EAGEL & SQUIRE, P.C.
 1

 2                                                 By: /s/ Melissa A. Fortunato
                                                       Melissa A. Fortunato
 3                                                     885 Third Avenue, Suite 3040
                                                       New York, New York, 10022
 4                                                     Telephone: (212) 308-5858
                                                       Facsimile: (212) 214-0506
 5
                                                       E-mail: fortunato@bespc.com
 6
                                                   Counsel for Plaintiff Matthew
 7
     McDONALD CARANO                               WHITE & CASE LLP
 8
     Matthew C. Addison (NSBN 4201)
 9   100 West Liberty Street, 10th Floor           By: /s/ Douglas P. Baumstein
     Reno, Nevada 89501                                Douglas P. Baumstein
10   Telephone: (775) 788-2000                         Owen Pell
     Email: maddision@mcdonaldcarano.com               Dominique N. Forrest
11                                                     1221 Avenue of the Americas
12   Counsel for the Individual Defendants             New York, New York 10021
                                                       Telephone: (212) 819-8200
13                                                     Facsimile: (212) 354-8113
                                                       Email: dbaumstein@whitecase.com
14                                                     opell@whitecase.com
                                                       dominique.forrest@whitecase.com
15
                                                          (admitted Pro Hac Vice)
16
                                                   Counsel for the Individual Defendants
17

18
                          IT IS SO ORDERED:
19

20
                                   _____________________________
21
                                   U.S. MAGISTRATE JUDGE
22

23                                 DATED: May 11, 2020
24

25

26

27

28
                                               4
